                Case 1:20-cv-00053-SAB Document 13 Filed 06/29/20 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
                                      )                     Case No. 1:20-cv-00053-SAB
10   MILDRED PROPERO ZIALCITA,        )
                                      )                     ORDER RE STIPULATION FOR
11            Plaintiff,              )                     EXTENSION OF TIME TO SERVE
                                      )                     LETTER BRIEF
12       vs.                          )
                                      )                     (ECF No. 11)
13   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
14                                    )
              Defendant.              )
15                                    )
16            On June 26, 2020, a stipulation was filed for a one day extension of time for Plaintiff to
17   serve her letter brief on the Commissioner. Plaintiff’s letter brief was due on June 25, 2020, and
18   was completed on that date, but due to technical difficulties Plaintiff was unable to serve the
19   brief until June 26, 2020. The Court finds that good cause exists to grant the extension of time
20   nunc pro tunc.
21            Accordingly, IT IS HEREBY ORDERED that the time for Plaintiff’s letter brief to be
22   served is extended nunc pro tunc to June 26, 2020 and all future dates are amended accordingly.
23
     IT IS SO ORDERED.
24
25   Dated:     June 26, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27
28



                                                   1
